UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2788



MICHAEL T. MOULY,

                                             Plaintiff - Appellant,

          versus


E. I. DUPONT DE NEMOURS & COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Harrisonburg. James H. Michael, Jr., Senior
District Judge. (CA-98-20-H)


Submitted:   May 18, 1999                    Decided:   June 7, 1999


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael T. Mouly, Appellant Pro Se. Bruce McCoy Steen, MCGUIRE,
WOODS, BATTLE & BOOTHE, Charlottesville, Virginia; James Patrick
McElligott, Jr., MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Mouly filed an untimely notice of appeal.    We dismiss

for lack of jurisdiction.     The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4.    These periods are “man-

datory and jurisdictional.”    Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).    Under Fed. R. App. 4, parties to civil

actions have thirty days within which to file notices of appeal.

A district court may extend or reopen the appeal period under Fed.

R. App. P. 4(a)(5) & (6), but these are the rule’s only exceptions.

     The district court entered its order on October 13, 1998.

Mouly filed his notice of appeal on December 8, 1998, nearly four

weeks beyond the deadline.    While Mouly did file a motion to extend

the appeal period based on allegedly excusable neglect, the dis-

trict court denied that motion, and Mouly did not appeal from that

denial. Moreover, his only basis for seeking the extension was his

misunderstanding of the applicable time period, a ground which

normally will not justify a finding of excusable neglect.        See

Thompson v. E.I. DuPont de Nemours & Co., 76 F.3d 530, 533 (4th

Cir. 1996).

     We therefore dismiss this appeal.       We dispense with oral

argument because the facts and legal contentions are adequately




                                   2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3